UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7108


ULYSSES M. HARCUM,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:15-cv-00267-GBL-JFA)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ulysses M. Harcum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ulysses    M.    Harcum    seeks     to    appeal   the   district    court’s

order dismissing without prejudice his 28 U.S.C. § 2254 (2012)

petition   for    failure       to   exhaust      state   court     remedies.    We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

      Parties    are    accorded      30       days   after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

March 31, 2015.         The notice of appeal was filed on June 23,

2015. *    Although a statement in the notice appeal, liberally

construed, suggests Harcum may have been seeking an extension of

time to appeal, the district court lacked the authority to grant

such an extension.        See Hensley v. Chesapeake & Ohio Ry. Co.,

651 F.2d 226, 228 (4th Cir. 1981) (noting expiration of time

      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                           2
limits in Rule 4 deprives court of jurisdiction); see also Fed.

R. App. P. 26(b)(1) (noting that court may not extend appeal

period, except as provided by Rule 4).          Because Harcum failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we deny leave to proceed in

forma pauperis, deny Harcum’s motion to appoint counsel, and

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3